In an action brought by the plaintiff for damages sustained while riding as a passenger in defendant’s automobile through the skidding of the automobile, judgment in favor of the defendant reversed on the law and the facts and a new trial granted, costs to abide the event. In the opinion of this court, the verdict was against the weight of the credible evidence. The language of the charge at folio 348 was misleading, and at folios 358 and 363 it placed undue emphasis on the plaintiff’s failure to leave the car before the accident as evidence of contributory negligence. Lazansky, P. J., Carswell, Davis, Adel and Close, JJ., concur.